DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 02, 2022 has been entered.  Any previous objection/ rejection not repeated herein has been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “laboratory automation device” (which can be reasonably interpreted as a “device for automating a laboratory”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Applicant’s outstanding response asserts that the “laboratory automation device” does not use a generic placeholder term.  This limitation is also interpreted as a “device for laboratory automation”.  In which case, “device” would be the non-structural generic placeholder.
The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for. "Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,13 and 15 now recites “wherein the tracking points encode a position of an event and/or a type of event, which takes place when the contents of and/or the configuration of the virtual pipette changes”.  The use of “and/or” renders the claim scope unclear. 
Furthermore, the word "type", when appended to an otherwise definite term renders the term indefinite, as it is not clear what applicant means by a “type of the event”.  Nor does the specification clarify the matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13, and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Glauser et al., (US 2011/0160909; hereinafter “Glauser”) in view of Lampotang et al., (US 2012/0280988).
Claims 1, 3-13, and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Glauser et al., (US 2011/0160909; hereinafter “Glauser”) in view of Donat (EP 2 653 272; already of record, including English translation provided by applicant in IDS filed Feb. 19, 2019) and Lampotang et al., (US 2012/0280988).
As to claims 1, 13 and 15, Glauser teaches a direct pipetting in a computer-controlled liquid treatment workstation and specifically discloses that a complex liquid treatment workstation can be remotely operated using a simple interface that allows intuitive operation. Particular pipette may be selected on the touch screen using a finger or instrument by contacting the icon or virtual button and a particular job may be assigned to the pipettes, with the contact causing the interface to cause the liquid handling workstation to perform the job immediately. Immediate execution of commands input into the interface can be tracked visually on the liquid treatment workstation in real time, giving the user the impression that he controls the entire liquid treatment workstation, for example with his fingers or a control pen. Visualized in two dimensional or three-dimensional simulation (implicitly disclosing receiving configuration data of the laboratory automation equipment, this configuration data encodes the position of the components in the laboratory automation equipment) and virtually places the selected pipette immediately after specifying the specific position (disclosing generating a three-dimensional model of the components of the laboratory automation equipment from the configuration data also includes a virtual pipette) at a specified pipetting position for that particular container allows a user to configure a particular action and a series of particular actions without the need for a real robot occupying a liquid handling workstation. It is also possible to perform fully offline work and to prepare and store specific actions and a series of specific actions (disclosing methods for generating control programs for laboratory automation equipment) with limited or even no connection to the liquid handling workstation. However, the optical control of the selected pipette, position and action is only virtual.
Immediately after defining the pipette configuration, the selected pipette or pipettes 6 are moved downward and upward by the pipetting robot 5 (i.e., pipetting arm) for a period of time and distance to allow the operator to visually confirm his pipette configuration. This unique feature gives the user the impression that he controls the liquid handling robot, for example with the direction of motion of his fingertip (disclosing determining the movement of the virtual pipette in the three-dimensional model from the movement data and updating the three-dimensional model from the movement of the virtual pipette). The order of the specific actions 13 that have just been performed is preferably stored in the electronic memory 19, so that this sequence can be retrieved from the electronic memory 19 at a later time as the same sequence of specific actions 13 and executed automatically one or more times(disclosing generating a control program for the laboratory automation apparatus from the movement data, wherein the control program is configured to move the pipetting arm with pipette of the laboratory automation device relative to the assembly as a function of the movement of the virtual
pipette in the three-dimensional model.
Glauser does not explicitly disclose displaying a three-dimensional model by wearing the virtual reality headset and receiving movement data of a motion sensing controller controlled by a user, the movement data being indicative of the three-dimensional movement of the motion sensing controller in space. 
Donat discloses a method of operation of a computer and specifically discloses that in the prior art, display techniques capable of three-dimensional representation are also known. On the one hand, some display technologies require other aids, such as shutter glasses (i.e. displaying the three-dimensional model using a virtual reality headset). Motion recognition operational sensors are also known, which may identify operational actions in three-dimensional space, for example by image capture and/or
motion recognition by operational sensors. A computer knows which three-dimensional image of that machine correspond to which machine status is output by a display device to an operator of the machine, the machine having at least one motor-driven element, grasping motion recorded by the recording device, the loosening action and the change in position of the operator hand 39 are fed to the computer, relative to a three-dimensional image of the machine, the computer recorded the grasping motion, release movement and operator hand position change, if the operator grasps the motor drive element relative to the three-dimensional image by hand, then change hand
position, the computer will take steps to track the position of the operators hand
corresponding to the change in the state of the machine, until an operator releases the motorized element relative to the three-dimensional image (disclosing receiving movement data of a motion sensing controller controlled by a user wearing the virtual reality headset (14), the movement data being indicative of three-dimensional movement of the motion sensing controller in space). That is, Donat discloses a technical scheme of feeding back to a three-dimensional image by recording a grasping motion, giving a technical enlightenment of controlling a simulated motion using a motion sensor to output the three-dimensional image. Thus, based on this teaching it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the above-described features of Donat
to Glauser, for the expected benefit of providing an easier means of pipetting in real time. 
In addition, Glauser teaches least part of the control program 11 initiated in this control computer 10 allows a specific position 12 of the pipetting robot 5 on the working surface 3, 12, 12’, 12” places the at least one pipette 6 and performs a specific action 13 there using the at least one pipette 6 (it is disclosed that the control program is configured to control the pipette of the pipetting arm such that liquid is sucked in and out according to the virtual pipette in the three-dimensional model). This particular action is well known to the person skilled in the art of liquid handling and comprises receiving, flushing and/or discarding the pipette tip 14, and aspirating, mixing and/or dispensing the volume 15 of the liquid sample 7 (it is disclosed that the suction and/or discharge of liquid in the three-dimensional model is determined from the position of the virtual pipette in the three-dimensional model). Depending on the selected action or the order of the selected actions 13, the control computer 10 allows the pipetting robot 5 to perform these actions. Donat teaches that the movement of the hand 10 detected by means of the detection means 9 is fed to the computer 1. The computer 1 receives the corresponding motion in step S2. The movement of the hand 10 of the operator 7 may alternatively be a grasping movement, a loosening movement or a position change. The change in position may be translational and/or rotational (disclosing receiving activation data from the motion sensing controller, the activation data being indicative of finger movement of the user on the motion sensing controller).
Glauser and Donat do not explicitly teach recording a path of one or more tips of the virtual pipette in the three-dimensional model and tracking points on the path, wherein the tracking points encode a position of an event, which takes place when the content and/or the configuration of the virtual pipette changes; and generating a control program for the laboratory automation device from the movement data, the path and the tracking points.
In the related art of mixed reality system, Lampotang teaches in addition to the physical model of an object or system and a virtual model of the object or system, a physical instrument is provided to interact with the physical model of the object or system. The physical instrument of the mixed reality system can be a real or fake instrument that is intended to interact with internal features of a physical object represented by the physical model. The instrument may be a real instrument that is broken or intentionally modified. Tracking of the instrument used to interact within the physical model allows a mirroring of the user's actions in the virtual model, and a resulting interaction with the virtual model.  At paragraph [0052] et seq., Lampotang teaches When using an IR tracking system, a set of infrared cameras that track IR-reflective fiducial markers affixed to the tool and/or physical model requires unobstructed line of sight between the cameras and the fiducial markers. Accordingly, at demos with a large crowd, enthusiastic attendees might get too close and obstruct the line of sight of the IR cameras leading to temporary system malfunction. However, certain advantages exist for using IR systems. For example, an IR tracked tool is completely untethered such that the tool does not have wires attached that might get in the way of the user or realism. An IR system is acceptable if the tool behaves like a 3D rigid body because once the location in 3D space of one part of the rigid body is known, the location of all parts of the rigid body in 3D space is easily known. For example, the tip of a needle in a syringe and needle assembly may no longer be visible because the needle tip has been inserted into a physical model of the chest. However, as long as the needle is not bent during insertion by the user by torquing or levering the syringe while advancing it, the position the needle tip can be accurately calculated. [0053] Estimation of needle tip position with an IR tracking system when the needle tip is bent or pre-bent can be determined.  Lampotang also teaches at para [0079] et seq. that in a further implementation, the internal features of the physical model are not instantiated on a display. Instead, only the path of the instrument being used is instantiated on the display. Such a method, which can be used both for simulation and actual patient care, assumes that the user knows the internal features of the object and allows other cues to be taken into account. Lampotang teaches at para [0103] et seq., [0103] Referring to FIG. 7, the previous path and current position of a device's tip (or other location on the device 701) can be followed and represented using a tracked handheld display 702. The handheld display can be tracked using any suitable tracking means for marker, marker-less, line of sight, or non-line of sight tracking. The device 701 can be tracked using, for example, a non-line-of-sight electromagnetic tracking system using a transmitter 703. The device can be a catheter, and a user simply moves the display 702 between himself or herself and the catheter or device tip, which may be deep inside the patient (real or simulated). The previous path of the tip and the current tip location are represented on the display, aligned with the user's perspective. When used with a real patient, virtual anatomy may not be displayed or provided, and the transmitter 703 used for tracking the device can be placed anywhere nearby. In certain embodiments, the catheter or device tip, user's head, and the display are tracked. In other embodiments, only the catheter or device and the display are tracked. In another embodiment, when the display is not used as a magic lens, only the catheter or device is tracked and the display is stationary.  This above-cited paragraph teach recording a path of one or more tips of the virtual pipette in the three-dimensional model and tracking points on the path, wherein the tracking points encode a position of an event, which takes place when the content and/or the configuration of the virtual pipette changes; and generating a control program for the laboratory automation device from the movement data, the path and the tracking points. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the combined system of Glauser and Donat the instrument tip tracking device of Lampotang, as Lampotang recognizes the use of the tracking system allow an operator can interact with the physical model via at least one of different methods, such as palpation, tactile feedback, and a physical tool or implement that may be tracked in a 3D space. Embodiments of the invention can be used to simulate "blind" procedures where an operator is interacting with an object without direct line of sight for what he or she is doing (see para [0012] et seq.)
As to claim 3, Glauser teaches that at least part of the control program 11 initiated in this control computer 10 allows the pipetting robot 5 to place at least one pipette 6 at a specific location 12,12’, 12’’’, "on the working surface 3 and use the at least one pipette 6 there to perform a specific action 13. This particular action is well known to those skilled in the art of liquid handling and includes receiving, flushing and/or discarding the pipette tip 14, and aspirating, mixing and/or dispensing the volume 15 of the liquid sample 7. Depending on the order of the selected action or actions 13, the control computer 10 allows the pipetting robot 5 to perform these actions (it is disclosed that the movement of the pipetting arm is determined from the suction point and the discharge point). This particular location 12,12’,12’’ is selected from the interior 12 of the well 24, the reagent well 12,12’, 12’’’of the microplate 25, and the interior 12" of the sample tube. With respect to particular action 13, the user has selected the "puff" option, and when selected, the corresponding icon 35 is displayed as a larger icon and is at least partially in front of the gray option area (see right side of Fig. 3). By activating the virtual switches 28, 28’, the user has set the required volume to (as can be seen on the volumetric display screen 29). The user has then also determined the target of the action by tapping, reagent well A/4, upon which the pipetting robot 5 immediately places the last pipette 6 over the reagent well A/4 of this microplate 25 (highlighted by the dashed box in the figure 4). The selected position of the pipette 6 is displayed at the same time (it is disclosed that the suction point and the discharge point for the liquid are determined on the basis of said movement data and activation data). Additional options (not shown) include dispensing the liquid sample 7 (icon 35 has an arrow pointing into the container) and washing the pipette tip (icon 35 is identified by three waves).
As to claims 4 and 5, Glauser teaches that the movement of the liquid virtually sucked and discharged with the virtual pipette is performed in the three-dimensional model. Glauser also discloses that particular actions are well known to those skilled in the art of liquid handling and include receiving, flushing, and/or discarding pipette tips 14 (disclosing that the assembly includes a disposable tip and that mounting and movement of the disposable tip is performed in the three-dimensional model). 
As to claim 6, Glauser teaches that immediate execution of commands entered into the interface can be tracked visually in real time on the liquid treatment workstation, giving the user the impression that he controls the entire liquid treatment workstation, for example with his fingers or a control pen. Visualizing a pipetting robot of a computer-controlled liquid handling workstation in a two-dimensional or three-dimensional simulation and virtually placing a selected pipette in a designated pipetting position of a particular container immediately after designating the particular position allows a user to configure a particular motion without requiring a real robot occupying the liquid handling workstation To perform and succeed in specific actions. That is, it is implicitly disclosed that a three-dimensional model is generated from modeling data of a geometric layout and contains component types and component positions in a laboratory automation apparatus, while encoding the types and positions of components using configuration data and generating modeling data according to encoding is a conventional technical means in the art. 
As to claim 7, Glauser teaches that the liquid treatment station 2 has a pipetting robot 5 on which different containers 4 are placed. The figures shows the selection of a preferred container 4, such as a sample tube 27 (i.e. A sample tube), which is preferably placed, for example, in a so-called "rack" on the working surface 3 of the liquid handling station 2, or in a microtiter plate 25 (i.e. a microtiter plate) having 24, 96, 384 or 1536 reagent wells (i.e. Reservoirs). The preferred container also comprises a so-called tank 24 and further containers 4, 4’, 4 "(i.e. reagent containers) for at least temporary storage of the liquid. 
As to claim 8, Glauser teaches the optional act of defining a liquid parameter, since the required liquid parameters may have been defined, otherwise the user may define the volume as shown, the liquid type of the sample to be pipetted, etc. (it is disclosed that the type of liquid in the assembly is specified in the configuration data of the laboratory automation device, different types of liquid being visualized differently in the three-dimensional model). 
As to claim 9, it would have been obvious to one of ordinary skill in the art to arrange in the combination of Glauser and Donat at least some of the components in the laboratory automation devices manually as needed, with sensors of the laboratory automation devices determining at least some of the configuration data, the effect of which is well known in the art. 
As to claim 10, Glauser teaches recording movement data and/or activation data for a virtual sample. Glauser also teaches that the order of specific actions
13 that have been performed is preferably stored in electronic memory 19, so that this sequence can be retrieved from the electronic memory 19 at a later time as the same sequence of specific actions 13 and executed automatically one or more times (disclosing that the control program is generated, such that it repeats the movement of the pipetting arm and/or the aspiration and discharge of the pipette for a plurality of authentic samples in the laboratory automation apparatus). 
As to claim 11, Donat teaches that the motion of the hand 10 detected by means of the detection means 9 is fed to the computer 1 (disclosing that said motion sensing controller is configured to be held in the hand of a user wearing said virtual reality headset). The computer 1 receives the corresponding motion in step S2. The movement of the hand 10 of the operator 7 may alternatively be a grasping movement, a loosening movement or a position change. The change in position may be translational and/or rotational. In step S3, the computer 1 records the detected movement of the hand 10 relative to the image B of the machine 6 output to the operator 7. Corresponding recording methods are familiar to those skilled in the art. The position and/or orientation of the electrically powered element 8 may be detected by means of a position sensor 12, i.e. the motion sensing controller comprises a motion sensor for generating said movement data. It will be readily appreciated by those skilled in the art that an area or button for generating activation data may be provided, the effect of which is contemplated. 
As to claim 12, one skilled in the art can set the type of virtual pipette in the combination of Glauser and Donat as desired, such as a multi-channel pipette containing a plurality of pipette tips, the effect of which is contemplated. 
Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection set forth above. Applicant’s current arguments does not rely on the modified combination of reference applied herein.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798